     Case 3:20-cv-00379-LRH-WGC Document 22 Filed 10/21/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8
                                                     ***
 9    MARTIN ORTIZ,                                    Case No. 3:20-CV-00379-LRH-WGC

10                                           Plaintiff, ORDER

11            v.

12    COOL FREIGHT EXPRESS INC.,
      TARANDEEP SINGH, 1 – 10, and ROE
13    CORPORATIONS 1 – 10, inclusive,

14                                        Defendants.
15

16           Before the Court is Martin Ortiz’s (“Plaintiff”) motion to remand to state court dated June
17   26, 2020 (ECF No. 11). Cool Freight Express Inc. and Tarandeep Singh (“Defendants”) responded
18   to the motion (ECF No. 13) and Plaintiff subsequently replied (ECF No. 14). Also, before the
19   Court is the parties’ stipulation to amend the original complaint (ECF No. 21). For the reasons
20   stated below, the Court will grant the Plaintiff’s motion to remand to state court, and find that the
21   parties’ stipulation to amend the original complaint is moot.
22                                             I. Background
23          This case involves a motor vehicle collision which occurred on December 10, 2019. ECF
24   No. 11 at 1. Because of the collision, Plaintiff filed suit against Defendants in state court on April
25   10, 2020. Id. Defendants removed the action to federal court in June 2020. ECF No. 1.
26          In the Notice of Removal, Defendants allege that “there is complete diversity between the
27   parties and more than $75,000 [is] in controversy.” ECF No. 1 at 2. Specifically, as it relates to the
28   amount in controversy, Defendants allege that “based on multiple conversations with Plaintiff’s
                                                        1
     Case 3:20-cv-00379-LRH-WGC Document 22 Filed 10/21/20 Page 2 of 4




 1   counsel on June 2, 10, 15, 16, and 19, Plaintiff’s claimed damages are believed to be well in excess

 2   of $75,000.00…” Id.

 3          Plaintiff contests the amount in controversy. In his motion to remand, Plaintiff states that

 4   “Defendants’ Notice of Removal does not include evidence that the amount in controversy exceeds

 5   the $75,000 jurisdictional threshold.” ECF No. 11 at 2. In their response, Defendants contend that

 6   based on representations by Plaintiff—concerning the nature of the injuries, the scope of the

 7   medical treatment, the time of lost wages, and the type of vehicle damage—one could reasonably

 8   surmise that the amount in controversy exceeds $75,000. ECF No. 13 at 3. The Court was provided

 9   with two emails between the parties regarding the amount in controversy. ECF No 13-1, 13-2. In

10   his reply, Plaintiff maintains that Defendants are making conclusory assumptions regarding the

11   amount in controversy based solely on hearsay statements, and not by a preponderance of the

12   evidence. ECF No. 14. These arguments largely form the basis of this order.

13          As an aside, the parties have also stipulated to amend the original complaint outlining the

14   exact time and location the motor vehicle collision occurred, as well as dismissing the claim of

15   intentional infliction of emotional distress. ECF No. 21.

16                                          II. Legal Standard

17          Under 28 U.S.C. § 1441, “any civil action brought in a State court of which the district

18   courts of the United States have original jurisdiction, may be removed by the defendant or the

19   defendants, to the district court of the United States for the district and division embracing the

20   place where such action is pending.” 28 U.S.C. § 1441(a). A district court has original jurisdiction

21   over civil actions where the suit is between citizens of different states and the amount in

22   controversy, exclusive of interests and costs, exceeds $75,000.00. 28 U.S.C. § 1332(a). “[T]he

23   removing defendant bears the burden of establishing, by a preponderance of the evidence, that the

24   amount in controversy exceeds $[75],000.00.” Sanchez v. Monumental Life Ins. Co., 102 F.3d 398,

25   404 (9th Cir. 1996).

26          In determining whether the defendant has established that diversity jurisdiction exists, the

27   district court must first consider whether it is “facially apparent” from the complaint that the

28   jurisdictional amount in controversy requirement is met. Singer v. State Farm Mut. Auto. Ins. Co.,
                                                      2
     Case 3:20-cv-00379-LRH-WGC Document 22 Filed 10/21/20 Page 3 of 4




 1   116 F.3d 373, 377 (9th Cir.1997). Generally, courts apply a mechanical test to determine whether

 2   the amount in controversy requirement has been met when a case is removed to federal court: “The

 3   district court simply reads the ad damnum clause of the complaint to determine whether the matter

 4   in controversy exceeds” $75,000.00. Id. at 375. If it is apparent to the court that the claim was

 5   made in good faith, then the value of the claim controls for purposes of removal, unless it appears

 6   “to a legal certainty that the plaintiff cannot recover the amount claimed.” Id.

 7          However, if a plaintiff's complaint fails to specify damages, or specifies damages in an

 8   amount less than the jurisdictional minimum, the defendant must show, by a preponderance of the

 9   evidence, facts demonstrating that the amount involved in the litigation exceeds the statutory

10   jurisdictional threshold. Sanchez, 102 F.3d at 403–04. “Under this burden, the defendant must

11   provide evidence establishing that it is ‘more likely than not’ that the amount in controversy

12   exceeds that amount.” Id. at 404. Consequently, “jurisdiction may [not] be maintained by mere

13   averment.” McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936); see also Sanchez,

14   102 F.3d at 403.

15          Removal of a case to district court may be challenged by motion and a federal court must

16   remand a matter if there is a lack of jurisdiction. See generally, 28 U.S.C. § 1441. Removal statutes

17   are construed restrictively and in favor of remanding a case to state court. See Shamrock Oil &

18   Gas Corp. v. Sheets, 313 U.S. 100, 108-109 (1941); see also, Gaus v. Miles, Inc., 980 F.2d 564,

19   566 (9th Cir. 1992).

20                                             III. Discussion

21          It is undisputed that the parties are diverse for diversity jurisdiction purposes, but Plaintiff

22   argues that Defendants’ notice of removal is insufficient to prove, by a preponderance of the

23   evidence, that the amount in controversy exceeds $75,000.00. See ECF No. 11.

24          In order to meet their burden for removal, a defendant must present evidence that the

25   amount in controversy exceeds $75,000. McCaa v. Massachusetts Mutual Life Insurance

26   Company, 330 F. Supp. 2d 1143, 1149 (D. Nev. 2004); see also, Gaus, 980 F.2d at 567. In his

27   complaint, Plaintiff requests damages in excess of $15,000; for past and future special damages

28   according to proof (unspecified); for attorney’s fees, court and other costs and disbursements
                                                       3
     Case 3:20-cv-00379-LRH-WGC Document 22 Filed 10/21/20 Page 4 of 4




 1   incurred, and to be incurred in connection with this action (unspecified); for punitive damages

 2   (unspecified); and for such other and further relief this Court may deem just and proper

 3   (unspecified). ECF No. 1-3, at 13.

 4           As noted, Defendants argue, that based on the nature of the injury and their correspondence

 5   with the Plaintiff, they believe that the claimed damages are to be well in excess of $75,000. ECF

 6   No. 1 at 2. Since the Plaintiff contests the Defendant’s assertion of the amount in controversy, any

 7   estimation of damages based solely on the nature of the injury is speculative without more

 8   evidence. See Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090–91 (9th Cir.2003)

 9   (“Conclusory allegations as to the amount in controversy are insufficient”). The emails provided

10   by the Defendant are inconclusive and provide no specific estimation as to damages. 1 Additionally,

11   there is nothing in the record related to the injury which conclusively indicates the amount in

12   controversy exceeds $75,000. To be sure, this does not mean to suggest what the actual amount in

13   controversy is. Rather, the available record suggests that this Court lacks jurisdiction, as it is

14   sustained largely on “mere averment”. McNutt, 298 U.S. at 189.

15           Briefly, because of this ruling on the dispositive motion, the parties’ stipulation to amend

16   the complaint is ruled to be moot.

17                                                 IV. Conclusion

18           IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand to State Court (ECF

19   No. 11) is GRANTED.

20           IT IS FURTHER ORDERED that the Stipulation to Amend the Complaint (ECF No. 21)

21   is DENIED as moot.

22

23           IT IS SO ORDERED.

24           DATED this 21st day of October, 2020.

25

26                                                               LARRY R. HICKS
                                                                 UNITED STATES DISTRICT JUDGE
27
     1
28     The Court was provided two emails between the parties. Both are merely requests by the Defendants for specific
     estimations regarding the injuries. Neither contain an estimation. ECF No. 13-1, 13-2.
                                                            4
